Citation Nr: 1712448	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  15-41 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 21, 2014 for the award of service connection for lumbar spine disability.  

2.  Entitlement to an effective date earlier than August 21, 2014 for the award of service connection for left lower extremity radiculopathy.  

3.  Entitlement to an effective date earlier than August 21, 2014 for the award of service connection for right lower extremity radiculopathy.  

4.  Entitlement to an effective date earlier than August 21, 2014 for the award of service connection for scar tissue on the lower back.  


REPRESENTATION

Appellant (Veteran) represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Coast Guard from August 1946 to August 1949, and in the U.S. Army from September 1949 to October 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In June 2016, the Veteran filed a notice of disagreement (NOD) against an October 2015 rating decision granting service connection for psychiatric disability.  The AOJ has not responded with a Statement of the Case (SOC).  Nevertheless, as VA has acknowledged receipt of the NOD, a remand of the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.

The record consists of electronic claims files and has been reviewed.  VA has added new and relevant evidence to the record since the December 2015 Supplemental SOC (SSOC).  The evidence has been considered pursuant to the Veteran's waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c).   






FINDINGS OF FACT

1.  Relevant service department records were associated with the claims file at the time of a final April 1973 rating decision that denied a claim to reopen service connection for back disability.  

2.  On August 21, 2014, VA received the Veteran's claim to reopen service connection for back disability, which the AOJ ultimately granted along with secondary disabilities involving radiculopathy into the lower extremities, and scar tissue on the lower back.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 21, 2014, for the award of service connection for lumbar spine disability, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.400 (2016).

2.  The criteria for an effective date earlier than August 21, 2014, for the award of service connection for left lower extremity radiculopathy, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.400 (2016).

3.  The criteria for an effective date earlier than August 21, 2014, for the award of service connection for right lower extremity radiculopathy, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.400 (2016).

4.  The criteria for an effective date earlier than August 21, 2014, for the award of service connection for scar tissue on the lower back, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  In letters dated since September 2014, the AOJ notified the Veteran of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how service connection claims, disability ratings, and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records, have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.    

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.
  
II.  Earlier Effective Date

The Veteran claims entitlement to an effective date earlier than August 21, 2014 for the award of service connection for lumbar spine disability, bilateral lower extremity radiculopathy, and lower back scar tissue.  
    
The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016). 

In 1949, the Veteran filed an original service connection claim for back disability.   The RO in Philadelphia, Pennsylvania denied the original claim in February and June 1953 rating decisions the Veteran did not appeal.  These decisions became final, therefore.  38 C.F.R. § 20.302.  In December 1972, the Veteran filed a claim to reopen service connection for back disability.  The Philadelphia RO denied the claim in April 1973.  Later that month, the Veteran filed a NOD against the decision.  In response, the RO issued a SOC in May 1973.  The Veteran did not file a subsequent substantive appeal.  As such, the April 1973 rating decision became final as well.  38 C.F.R. § 20.302. 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 C.F.R. § 3.156(a).

On August 21, 2014, the Veteran again claimed service connection for back disability.  In the March 2015 rating decision on appeal, the AOJ reopened the claim and granted service connection for lumbar spine disability and for secondary disabilities - bilateral lower extremity radiculopathy and lower back scar tissue.  The AOJ based its claim on medical nexus evidence indicating that present back disability and associated neurological symptomatology - in addition to scar tissue related to lumbar spine surgery in 1973 - related to back disability during service.  Back disability during service is evidenced by STRs dated during the Veteran's first period of active duty in the late 1940s, and by STRs dated during the Veteran's second period of active duty in the early 1950s.  In particular, February 1948 STRs address back injury and hospitalization, while February 1951 STRs address complaints of continuing back problems.  The AOJ awarded an effective date of August 21, 2014, the date of the most recent claim to reopen service connection.  Its decision accords with 38 C.F.R. § 3.400 because the date of claim to reopen service connection was "later" than the date of onset during service of service-connected back disability (i.e., "the date entitlement arose[.]"  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).   

The Veteran argues, however, that his original service connection claim in 1949 should be reconsidered here.  He asserts that an effective date as early as 1949 should apply based on 38 C.F.R. § 3.156(c).  Under 38 C.F.R. § 3.156(c)(1), an exception is provided to the general rule detailed under 38 C.F.R. § 3.400 regarding effective dates in claims to reopen service connection.  38 C.F.R. § 3.156(c)(1) provides that notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a)(concerning the requirement to reopen a previously finally denied claim with new and material evidence).  

As the Veteran's attorney correctly notes, relevant STRs were not of record at the time of the final February and June 1953 rating decisions.  It is not clear whether the RO then had all STRs pertaining to the Veteran's first period of active service, between 1946 and 1949.  The record then contained an August 1949 separation report of medical examination which noted the in-service back injury and subsequent February 1948 treatment.  In fact, the June 1953 rating decision details the February 1948 back treatment.  However, it is not clear that the actual STRs detailing the treatment and injury were of record then.  Indeed, a document dated in October 1949 indicates that STRs pertaining to the 1948 injury could not be located.  What is clear is that the RO did not have in 1953 STRs pertaining to the Veteran's second period of active service, between 1949 and 1952.  The latter STRs, particularly one dated in February 1951 which detailed the Veteran's complaints of back pain, were not before the RO in 1953.  The earlier effective date claim is based on this fact.  The attorney argues that 38 C.F.R. § 3.156(c) should be utilized to reach back and reconsider the original service connection claim in 1949, rather that the claim to reopen in 2014.  38 C.F.R. §§ 3.156, 3.400.   

The argument is persuasive, particularly given the lack of clarity regarding which STRs the RO had before it in June 1953.  The Board finds, however, that the general rule outlined in 38 C.F.R. § 3.400 should prevail here.  The STRs missing in 1953 were later associated with the claims file.  In fact, these records were included in the claims file at the time of the April 1973 final rating decision.  The STRs pertaining to the first period of service, between 1946 and 1949, were date stamped as received by the Philadelphia RO in April 1961.  The STRs pertaining to the second period of service, between 1949 and 1952, were date stamped as received by the RO in July 1955.  The Veteran's attorney correctly notes that neither the April 1973 rating decision nor the May 1973 SOC discusses the STRs pertaining to the second period of service.  Nevertheless, the record is clear that the Philadelphia RO had obtained the STRs, and that the STRs had been "associated with the claims file" when VA decided the claim in 1973.  38 C.F.R. § 3.156(c)(1).  Thus, with regard to the April 1973 rating decision (and May 1973 SOC), the exception noted under 38 C.F.R. § 3.156(c) does not benefit the Veteran.  That particular decision remains final, irrespective of questions regarding finality surrounding the rating decisions dated in 1953.  The effective date of service connection in this matter should be determined under 38 C.F.R. § 3.400.  

The law is clear that, in determining an effective date for the award of service connection here, the date of onset of disability is not controlling.  Rather, the date of claim to reopen service connection is.  That is the "later" date.  38 C.F.R. § 3.400.  So, irrespective of when the Veteran's back disability began, the appropriate effective date here is the date of the claim to reopen service connection following the final April 1973 rating decision.  That date is August 21, 2014.  38 C.F.R. § 3.400.  










(CONTINUED ON THE NEXT PAGE)


ORDER

Entitlement to an effective date earlier than August 21, 2014, for the award of service connection for lumbar spine disability, is denied.    

Entitlement to an effective date earlier than August 21, 2014, for the award of service connection for left lower extremity radiculopathy, is denied.   

Entitlement to an effective date earlier than August 21, 2014, for the award of service connection for right lower extremity radiculopathy, is denied.    

Entitlement to an effective date earlier than August 21, 2014, for the award of service connection for scar tissue on the lower back, is denied.  



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


